Willson, Judge.
Defendant and two other parties were indicted jointly for the theft of twenty-five head of cattle. He severed on the trial from his co-defendants, and was convicted, his punishment being assessed at three years confinement in the penitentiary.
1. There was no error in the action of the court in striking out and refusing to consider the defendant’s application for a change of venue, because the application did not conform to the requirements of the statute. It was supported by the affidavit of but one other person than the defendant, whereas the statute requires the supporting affidavits of “ at least two credible persons, residents of the county where the prosecution is instituted.” (Code Crim. Proc., Art. 578.) Where the statute is not fully complied with in an application for a change of venue, the application is fatally defective, and the court is under no obligation to consider it. (Mitchell v. The State, 43 Texas, 512.) A change of venue is within the judicial discretion of the court, and, on appeal, in the absence of a showing that this discretion has been abused to the prejudice of the defendant, this court will not revise the action of the court below. (Clampitt v. The State, 9 Texas Ct. App., 27.) It has not been made to appear in thin case that the court abused its discretion in ruling as it did upon the defendant’s application for a change of venue, or that the defendant has thereby been prejudiced.
2. There was no error in overruling the defendant’s application for a continuance. It showed upon its face a want of reasonable diligence on the part of the defendant to obtain the testi*589mony of his absent witness. An attachment for the witness was issued at the instance of defendant to Palo Pinto county, on the sixteenth day of April, 1883, which was returned on the nineteenth of April, 1883, by the sheriff of Palo Pinto county, “not found.” It was not until the eighth day of May, thereafter, that the case was called for trial and the application for a continuance presented. It is therefore apparent that there was ample time after the return of the attachment, and before the case was reached for trial, for the defendant to have an alias attachment executed upon the witness in time to have him present at the trial; and no reason was shown why this was not done.
3. Upon the trial the State was permitted to prove, over the objections of the defendant, certain acts and declarations of other persons who were engaged with defendant in the commismission of the theft. This testimony was objected to by defendant: First, because a predicate which would authorize its admission had not been established; and, second, because the defendant was not present when the acts and declarations occurred, and because the same occurred after the completion of the theft.
It is quite apparent to our minds, from the evidence in the case, without considering the acts and declarations objected to, that the defendant and three other parties had conspired together to steal the cattle—not only to steal them, but to sell them and divide the proceeds of the sale among themselves. Such a conspiracy being satisfactorily proved to the trial judge, a sufficient predicate was laid to authorize and require him to admit in evidence against the defendant the acts and declarations of the co-conspirators. Uor do we think that the acts and declarations were inadmissible because they occurred after the completion of the theft. Upon this subject Mr. Wharton says: “ In cases of crimes perpetrated by several persons, when once the combination or conspiracy is established, the act or declaration of one conspirator or accomplice in the prosecution of the enter-prize is considered the act or declaration of all, and therefore imputable to all. All are deemed to assent to or commend what is said or done by any one in furtherance of the common object. * * * Such conspiracy being proved (which is usually indirectly, from circumstances), the declarations of one co-conspirator, in furtherance of the common design, as long as the conspiracy continues, are admissible against his associates, though made in the absence of the latter.” (Whart. Or. Ev., Sec. 698.)' *590Other authors state the rule substantially as above quoted. (3 Greenl. Ev., Sec. 94; 1 Bish. Crim. Proc., Secs. 1248-1249.) Mr. Bishop further says: “Where, in larceny, it was shown that the conspiracy extended as well to the dividing of the stolen goods as to the theft, what one did between the stealing and the dividing was deemed good evidence against both.” (2 Bish. Cr. Proc., 230.) The author refers to Scott v. The State, 30 Alabama, 503, in support of the proposition quoted, and upon an examination of that case we find it to be a parallel case to the one now under consideration, and announces the doctrine stated by Mr. Bishop.
In Scott’s case, the theft was committed by him and one West; the property stolen was a watch, and the circumstances indicated that the common design of Scott and West was not only to steal the watch, but extended to the sale of it, and a division of the proceeds of the sale. After the theft was complete, and the parties, had separated, West, in passing a toll bridge, paid double toll; that is, paid toll for himself and Scott, who was not present, but who came after West, on the same road. This act of West was held to be competent evidence against Scott. In passing upon the question the court says: “Conceding that the payment of the double toll was made after West had done enough to authorize his conviction for the larceny of the watch, yet there is evidence which conduces strongly to show that it was made ‘ while the conspiracy was pending, and in furtherance of the common design.’ The evidence justifies the conclusion that the conspiracy between West and the plaintiff in error was not confined to the mere felonious taking and carrying away of the watch, but extended to a division of the profits of the larceny, at a meeting to be held by them at another place as soon as convenient. Having given to their conspiracy that extent, neither of them, when indicted, has the right to call upon the court to diminish its extent for the purpose of relieving him from any of its consequences.” We fully concur in the doctrine enunciated in the Scott case, and we think it is decisive of the question as' presented in the case before us.
Here, as in the Scott case, it is evident that the conspiracy extended beyond the mere taking of the cattle. It embraced the purpose and design of a sale of the cattle, and a division of the proceeds of that sale among the conspirators. It was while this conspiracy was yet unaccomplished entirely, but, in so far rs a sale and division of the proceeds were contemplated by it, *591was still incomplete and pending, that the acts and declarations of defendant’s co-conspirators, which are objected to as inadmissable evidence against him, transpired, and were occasioned in furtherance of the common design. We are of the opinion that the court did not err in admitting the testimony objected to by the defendant.
4. Exceptions are presented by the defendant to the charge of the court and to the action of the court in refusing special charges requested by defendant. It is urged that the charge as given to the jury did not correctly define a principal in a crime, and did not properly distinguish between a principal and an accomplice in crime, and that the special charges requested by the defendant corrected this error in the charge of the court, and should have been given. We are of the opinion that the •charge of the court in this respect is in perfect accord with the decisions upon this subject, and was sufficiently full and explicit when considered with reference to the facts of the case. Such being the case, it was not error to refuse the requested charges, notwithstanding their correctness, perhaps, as abstract propositions of law.
Counsel in their brief request us to plainly state the difference between a principal and an accomplice in crime, as defined in our Code. We cannot do so more clearly than has already been done by this court in the case of Cook v. The State, decided at the last Austin term. (Ante,p. 96.) We reproduce here what is said in that case upon the subject: “ The proper distinction between the two characters of offenders is this: The acts constituting an accomplice are auxiliary only, all of which may be and are performed by him anterior and as inducements to the crime about to be committed; while the principal offender not only may perform some antecedent act in furtherance of the commission of the crime, but when it is actually committed, is doing his part of the work assigned him in connection with the plan, and in furtherance of the common purpose, whether he be present when the main fact is to be accomplished, or not.”
We find no error in the conviction, and the. judgment is affirmed.

Affirmed.

Opinion delivered October 20, 1883.